DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “120” shown in FIGS.2-4 and 7 and “104” in FIG.6. 
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the connection between front facing nozzle 106 and the blower assembly 100 in FIG.7 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada et al. (US 8,579,058 B1).
Regarding claim 1, Yamada et al. discloses a riding vehicle comprising: 
a frame coupled to a riding platform adapted to support a user; 
a plurality of wheels (1b; see FIG.5) coupled to the frame comprising at least two opposing traction wheels; 
a mower deck (41) and a plurality of cutting blades (42) disposed within a cutting space of the mower deck, the mower deck having a discharge chute (40c) for expelling cuttings from the mower deck; 
a blower assembly (5) supported by the frame and having an air inlet (52; FIG.4) and an air outlet (54), the blower assembly configured to generate a stream of air from the air inlet to the air outlet (see FIGS.1 and 4), the air inlet being separate from the discharge chute of the mower deck, the air outlet being separate from the discharge chute of the mower deck, the stream of air enabling movement of debris on a surface from a first location to a second location; and 
a power source (20) coupled to the frame, the power source operatively coupled with the at least two opposing traction wheels (see FIG.5), the cutting blades (see FIG.5), and the blower assembly (see FIGS.3-5) such that the same power source provides power to the at least two opposing traction wheels, the cutting blades, and the blower assembly.  

Regarding claim 2, Yamada et al. further discloses the riding vehicle of claim 1 wherein the power source is configured to selectively drive the cutting blades disposed on the mower deck (col.8, lines 2-7).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al., as applied to claim 1 above, and further in view of Walker (US 9,032,701).
Regarding claims 3-5, Yamada et al. discloses the riding vehicle of claim 1, wherein the cutting blades are operatively coupled to the power source via a clutch, wherein selective engagement of the clutch enables the power source to selectively drive the cutting blades (as described in col.8, lines 2-7), but fails to disclose the power source including a power takeoff.
Walker teaches that it is known for a blower housing (108) used in a riding mower (200 in FIG.2 or 300 in FIG.3) to be powered using a power takeoff (PTO shaft 106 in FIG.1; 314 in FIG.3) directly coupled to the blower assembly (108; col.2, lines 47-52) and a clutch (clutch and transmission mechanism 128 in FIG.1), the clutch enables selective drive of the cutting blades (col.2, lines 58-64), wherein the power takeoff is disposed horizontally with the clutch disposed at an end distal from an end of the power takeoff coupled to the power source (see FIG.1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blower assembly and power source of Yamada et al. to use a similar power source as taught by Walker, which includes a power takeoff, as an alternate and sufficient way of providing power to the blower housing and cutting blades.

Allowable Subject Matter
Claims 6-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Muffie (US 9,713,300) discloses a blower assembly (70) in a riding vehicle and powered by the engine (70f) used to power the cutting blades (via pulleys 70e) and vehicle wheels.Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joan D Misa whose telephone number is (571)270-3745.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571) 272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        

JOAN D. MISA
Examiner
Art Unit 3671



/JDM/            Examiner, Art Unit 3671